Case 19-36077-KLP    Doc 114    Filed 02/05/20 Entered 02/05/20 17:40:20       Desc Main
                               Document      Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

   In re: Darlene Denise Davis,                  Case No. 19-36077-KLP
                Debtor                           Chapter 13

                            MEMORANDUM ORDER

         Debtor Darlene Davis (the “Debtor”) filed this chapter 13 case on

   November 19, 2019. This case is the Debtor’s fourth bankruptcy case since

   2010. Case No. 10-38727-KLP was filed on December 23, 2010; the Debtor

   received a chapter 13 discharge on September 16, 2016. Case No. 17-35566-

   KLP, a chapter 13 case, was filed on November 7, 2017, and was dismissed on

   August 30, 2018, for failure to make plan payments. Case No. 19-30056-KRH

   was filed on January 4, 2019, and was dismissed on March 22, 2019, upon the

   Debtor’s motion to withdraw her case. The Court granted the motion to

   withdraw but imposed a six-month bar on any future bankruptcy filing.

         Schedules in this case were due on December 4, 2019. The deadline

   was extended, upon the Debtor’s request, to December 13, 2019. On

   December 13, the Debtor filed a request that the deadline be extended again

   (the “Motion”), stating, among other things, that when she was at the clerk’s

   office to file the schedules, she needed her glasses to complete her incomplete

   documents and needed “a few more days.” On January 8, 2020, nearly four

   weeks after the request for “a few more days” was filed, the Debtor filed

   partially completed Schedules A through H, with a notation that they were

   “to be amended.” She also filed the required statement of financial affairs.

                                             1
Case 19-36077-KLP    Doc 114    Filed 02/05/20 Entered 02/05/20 17:40:20       Desc Main
                               Document      Page 2 of 4



         A hearing on the Motion was held on January 15, 2020, at which the

   court ruled that the Motion would be denied for reasons set forth in open

   court, and an order to that effect was entered on January 27, 2020. On that

   same day, the Debtor filed a motion to reconsider the Court’s ruling (the

   “Motion to Reconsider”). The Motion to Reconsider was timely filed, pursuant

   to Rule 9023 of the Federal Rules of Bankruptcy Procedure, Fed. R. Bankr. P.

   9023. A hearing on the Motion to Reconsider was held on February 4, 2020.

         The federal procedures applicable to motions for amendment of court

   orders, often referred to as motions for reconsideration, are found in Federal

   Rule of Bankruptcy Procedure 9023, Fed. R. Bankr. P. 9023, which

   incorporates Federal Rule of Civil Procedure 59, Fed. R. Civ. P. 59. “While

   the Rule itself provides no standard for when a . . . court may grant such a

   motion, courts interpreting Rule 59(e) have recognized three grounds for

   amending an earlier judgment: (1) to accommodate an intervening change in

   controlling law; (2) to account for new evidence not available at trial; or (3) to

   correct a clear error of law or prevent manifest injustice.” Hutchinson v.

   Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). In the Eastern District of

   Virginia, this test has recently been interpreted as follows:

         Reconsideration may be appropriate where “the Court has
         patently misunderstood a party, or has made a decision outside
         the adversarial issue presented to the Court by the parties, or
         has made an error not of reasoning but of apprehension.” Above
         the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101
         (E.D.Va.1983). This Court has noted that this situation rarely
         arises, therefore the motion “should be equally rare.” Id.
         Finally, a party should not use a 59(e) motion simply “to ask the

                                               2
Case 19-36077-KLP    Doc 114    Filed 02/05/20 Entered 02/05/20 17:40:20       Desc Main
                               Document      Page 3 of 4



         Court to rethink what the Court had already thought through.”
         Id .; see also Zdanok v. Glidden Co., 327 F.2d 944, 953 (2d
         Cir.1964) (“[W]here litigants have once battled for the Court's
         decision, they should neither be required, nor without good
         reason permitted, to battle for it again.”); Cureton v. Cianbro
         Corp., No. JFM–06–2303, 2007 WL 397025, at * 1 (D. Md. Jan
         30, 2007) (finding that reconsideration is not permitted when
         parties are attempting to “raise arguments which could have
         been raised prior to the issuance of judgment,” nor to “enable a
         party to complete presenting his case after the court has ruled
         against him.” (quoting In re Reese, 91 F.3d 37, 39 (7th
         Cir.1996)).

   Puller v. Unisource Worldwide, Inc., No. 3:08-CV-813, 2009 WL 903303 (E.D.

   Va. Mar. 31, 2009).

         In this case, there has been no change in either the law or the facts

   that were before the Court at the time the Motion to extend the stay was

   denied. When questioned at the hearing, the Debtor could not offer any facts

   that had been unavailable to her at the time of the January 15, 2020,

   hearing, and the Court has been presented with no change in the law.

         The only remaining ground upon which the Debtor could base her

   motion to vacate dismissal is “to prevent manifest injustice.” The Eastern

   District of Virginia has found that “[r]econsideration is . . . appropriate when

   ‘the prior decision was clearly erroneous and would work manifest injustice.’”

   Hogge v. Stephens, Civil Action No. 3:09CV582, 2011 WL 4352268, at *3 (E.D.

   Va. Sept. 16, 2011). However, the Court finds no clear prior error. The Court

   also finds no manifest injustice in requiring the Debtor to adhere to the filing

   requirements of this Court. She has been given ample opportunities to

   comply, and she has failed to do so. The Court notes that this is not the

                                              3
Case 19-36077-KLP      Doc 114    Filed 02/05/20 Entered 02/05/20 17:40:20   Desc Main
                                 Document      Page 4 of 4



   Debtor’s first bankruptcy case, and she should be familiar with the

   procedural requirements from both the Court’s instructions and her own

   prior experience.

         Therefore, for the reasons set forth herein and for the reasons

   announced in open court,

         IT IS ORDERED that the Motion to Reconsider is DENIED.


   Signed: February 5, 2020
                                          /s/ Keith L. Phillips
                                      UNITED STATES BANKRUPTCY JUDGE

                                      ENTERED ON DOCKET: February 5 2020
   Copies:

   Darlene Denise Davis
   5910 Chadwick Court
   Fredericksburg, VA 22407

   Suzanne E. Wade
   7202 Glen Forest Drive, Ste. 202
   Richmond, VA 23226

   Khalid Mahmood
   Law Office of Khalid Mahmood PC
   14631 Lee Highway
   Suite 112
   Centreville, VA 20121




                                               4
